Citation Nr: 0007965	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-38 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
sarcoidosis for the period prior 
to October 7, 1996.

2. Entitlement to a rating in excess of 30 percent for 
sarcoidosis for the period 
since October 7, 1996.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1983 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.


REMAND

A review of the record indicates that further development is 
necessary before adjudication can proceed in this matter.

The Board notes that the veteran underwent her last VA 
examination in March 1996 for evaluation of her sarcoidosis.  
At that time, the examiner noted the veteran had a five year 
history of sarcoidosis and that she reported shortness of 
breath on climbing stairs and the inability to walk at a fast 
pace.  The examiner further noted that the veteran used the 
medications Prednisone and Ventolin to treat the sarcoidosis.  
The veteran was found to have good air entry into her lungs 
with occasional crackles on both bases and a few scattered 
crackles on the apices.  The veteran had pulmonary tests done 
on the day of examination that showed Forced Vital Capacity 
(FVC) of 1.40, 60% of predicted with a bronchodilator 
response of 1.51.  The tests showed her Forced Expiratory 
Volume 1 (FEV-1) to be 1.17, 57% with bronchodilator response 
of 1.25 with a ratio of 80 % TLC being 2.04 with a 50% of the 
predicted RVs 26.  The veteran's Diffusion Capacity of the 
Lung for Carbon Monoxide (DLCO) was 5.7 and that was 28 % of 
predicted.  The examiner concluded by stating that the 
veteran had a history of sarcoidosis and that biopsy and 
pulmonary function tests were consistent with sarcoidosis or 
restrictive lung disease.

The Board notes that the DLCO test result showed pulmonary 
function much worse than shown by the rest of the tests, 
calling into question the validity of the Pulmonary Function 
Tests administered at that examination.  The Board also notes 
that the rating criteria for pulmonary disorders such as 
sarcoidosis have changed since the administration of that 
examination.  As such, it is the decision of the Board that 
the veteran should be afforded another VA examination to 
adequately assess her current disability. 

Therefore, the matter is REMANDED to the RO for the following 
development:

1. The veteran should be afforded a VA 
examination to be conducted by a 
pulmonary studies specialist.  The 
claims folder should be made available 
to the examiner for review.  All 
appropriate tests should be done, 
including Pulmonary Function Tests as 
mandated by reference in 38 C.F.R. 
§ 4.97, Diagnostic Code 6846 (1999).  
The examiner should also note any 
other problems associated with the 
sarcoidosis and perform any other 
tests that would be deemed necessary.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




